Exhibit 10.20

January 19, 2007

Mr. Pat Edsell

OFFER OF EMPLOYMENT

Dear Pat:

I am very pleased to extend to you this offer of employment to join Avanex (the
“Company”).

The position offered to you is that of Senior Vice President, General Manager.
Your place of work will be at the Company’s offices in Fremont, California and
you will report to Jo Major, President and CEO. This is a full-time, regular,
exempt position of considerable responsibility, integral to our continued
business development and success. In this position you will be expected to
devote your full business time, attention and energies to the performance of
your duties with the Company.

The specifics of this offer are as follows:

Base Salary: You will be compensated at a bi-weekly rate of $10,384.61, paid
every other Friday, subject to the usual, required withholding in accordance
with the Company’s normal payroll procedures. (This represents an equivalent
annual rate of pay of $270,000.00).

Annual Bonus: You will be eligible to participate in the Executive Bonus Plan in
accordance with the guidelines as established by the Compensation Committee of
the Board. Under this plan your annual target bonus amount will be 60% of your
base salary, prorated for the 2007 fiscal year based on your tenure during the
2007 fiscal year. The Company operates on a fiscal year that runs from July 1 to
June 30.

Stock Options: Subject to approval by the Compensation Committee of the Board of
Directors, you will be granted a stock option under terms and conditions of the
grant agreement under the Company’s 1998 Stock Plan (the “Plan”), as attached
and incorporated herein, to purchase 450,000 shares of the Company’s Common
Stock at an exercise price equal to the then current fair market value on the
date of grant, as determined under the Plan (the “Option”). Twenty-five percent
(25%) of the shares subject to the option will first vest and become exercisable
one year from the date of grant, and 1/48 of the shares will vest each month
thereafter.

Restricted Stock Units: Subject to approval by the Compensation Committee of the
Board of Directors, you will be granted restricted stock units 260,000 shares
under the terms and conditions of the grant agreement under the Plan. The terms
and conditions of your specific grant will be included in the Grant Agreement
that will be provided to you within 6-8 weeks of your start date, provided that
the necessary approvals are obtained. Twenty-five percent (25%) of the
restricted stock units will fist vest one year from the date of grant, and 1/48
of the shares will vest each month thereafter.



--------------------------------------------------------------------------------

Offer of Employment

Page 2

 

Employment Terms:

 

  •  

In the event that your employment is terminated without cause after the
commencement of employment, you shall be entitled to receive severance according
to the Company’s standard severance policy for executive officers of the
company, as incorporated herein, subject to and conditioned upon your execution
of full release and waiver of claims in favor of the Company.

 

  •  

For this purpose, “cause” is defined as (1) any act of personal dishonesty taken
by you in connection with your responsibilities as an employee and intended to
result in your substantial personal enrichment, (2) your conviction of a felony
that is injurious to Avanex, (3) a willful act by you that constitutes gross
misconduct and which is injurious to Avanex, or (4) any gross dereliction of
your duties or standards acceptable to your position.

 

  •  

The change in control and acceleration of vesting and post-termination periods
of exercisability will be determined by the policy under the 1998 stock plan and
stock agreements between you and the Company, both of which documents are
incorporated by reference.

Target Start Date: April 2, 2007.

Benefits: As a regular employee, you will be eligible to participate in Avanex’s
benefits plans and programs available to U.S. full time employees, in accordance
with the terms of those plans.

At-Will Employment: You should be aware that your employment with the Company
constitutes “at-will” employment. This means that your employment relationship
with the Company may be terminated at any time with or without notice, with or
without good cause or for any or no cause, at either party’s option. You
understand and agree that neither your job performance nor promotions,
commendations, bonuses or the like from the Company give rise to or in any way
serve as the basis for modification, amendment, or extension, by implication or
otherwise, of your at-will employment with the Company.

Conflict of Interest: You agree that, during the term of your employment with
the Company, you will not engage in any other employment, occupation, consulting
or other business activity directly related to the business in which the Company
is now involved or becomes involved during the term of your employment, nor will
you engage in any other activities that conflict with your obligations to the
Company.

In accepting this offer, you are representing to the Company that (a) you are
not a party to any employment agreement or other contract or arrangement which
prohibits your full-time



--------------------------------------------------------------------------------

Offer of Employment

Page 3

 

employment with the Company, (b) you do not know of any conflict which would
restrict your employment with the Company and (c) you have not and will not
bring with you to your employment with the Company any documents, records or
other confidential information belonging to former employers. We ask that, if
you have not already done so, you disclose to the Company any and all agreements
relating to your prior employment that may affect your eligibility to be
employed by the Company or limit the manner in which you may be employed.

Employment, Confidential Information, and Invention Assignment Agreement: As a
condition of your employment with the Company, you must sign and comply with an
Employment, Confidential Information, and Invention Assignment Agreement which
requires, among other provisions, the assignment of rights to any invention made
during your employment at Avanex and non-disclosure of proprietary information.
As a Company employee, you will be required to sign an acknowledgment that you
have read and understand the Company policies and procedures (as set forth on
the Company’s Outlook “Public Files” system or other similar electronic system
that the Company may designate), and you will be expected to abide by all
Company policies and procedures.

Indemnification Agreement: The Company will offer you the opportunity to become
a party to its standard form of indemnification agreement for officers and
directors.

Arbitration Agreement: As a condition of your employment, you are also required
to sign and comply with an Arbitration Agreement. Among other provisions, the
Arbitration Agreement provides that in the event of certain disputes or claims
relating to or arising out of our employment relationship, you and the Company
agree that (i) those disputes between you and the Company shall be fully and
finally resolved by binding arbitration, (ii) you are waiving any and all rights
to have such disputes resolved in court by a judge or jury; (iii) the arbitrator
shall have the power to award any remedies available under applicable law,
except attorneys’ fees and costs, which can be awarded to the prevailing party
only if authorized by statute or contract, (iv) such disputes shall be resolved
by a neutral arbitrator, and (v) the Company shall pay for any administrative or
hearing fees charged by the arbitrator. Please note that we must receive your
signed Arbitration Agreement before your first day of employment.

I-9 Employment Eligibility Verification: For purposes of federal immigration
law, you will be required to provide to the Company documentary evidence of your
identity and eligibility for employment in the United States. Such documentation
must be provided to us within three (3) business days of your date of hire, or
our employment relationship with you may be terminated.

Governing Law: The internal substantive laws, but not the choice of law rules,
of the State of California, shall govern this letter. You hereby agree to
exclusive personal jurisdiction and venue in the state and federal courts of the
state of California.



--------------------------------------------------------------------------------

Offer of Employment

Page 4

 

Severability: In the event that any provision hereof becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable, or void, this
letter shall continue in full force and effect without such provision.

General: This letter, along with the other aforementioned employment-related
agreements and stock option described above, set forth the terms of your
employment with the Company and supersede in their entirety any and all prior
agreements and understandings concerning your employment relationship with the
Company, whether written or oral. The terms of this letter may only be amended,
canceled or discharged in writing signed by an authorized representative of the
Company and by you.

We would appreciate a response to this offer no later than January 26, 2007. To
indicate your acceptance of this offer, please sign and date this letter in the
space provided below and return it to Human Resources. A duplicate original is
enclosed for your records.

Pat, it is a pleasure extending this offer to you. We are hopeful that you
recognize, as we do, the tremendous opportunity we have ahead of us and we
welcome you to the Avanex team.

Sincerely,

/S/    JO MAJOR

AVANEX CORPORATION

Jo Major

President and CEO

 

Accepted:   

 

   Date:  

 

Enclosures

Duplicate Offer Letter

Employment, Confidential Information, and Invention Assignment Agreement

Indemnification Agreement

Arbitration Agreement

Standard Severance Agreement

Stock Option Grant Agreement

RSU Grant Agreement